PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/853,740
Filing Date: 23 Dec 2017
Appellant(s): Cole, Gregory



__________________
Bobby W Braxton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Group I: Claims 1, 3, 6, 8-11 & 19
The Examiner notes that the claims filed on 1/27/2021 (the claim set currently under review for appeal) were a non-compliant submission and did not present all of the deleted language (see MPEP 714(I)(C)) and the current claims do not recite a “styrenated acrylic elastomeric” as recited in the 7/13/2020 claims and ‘474 teaches an elastomeric acrylic roof coating as recited in claim 1 (see Decision on Appeal 2020-002063, pgs 3-5).
In regards to appellant’s argument that ‘474 is directed towards “asphalt concrete”; the Office does not find this interpretation convincing because ‘474 does not characterize the coating composition as an “asphalt concrete”. Instead ‘474 teaches “the technology described here can be used for waterproofing concrete” (¶ 7, ‘474) referring to the substrate the composition of ‘474 can be applied to and “aqueous asphalt emulsions are well known…[and in] general…composed of three ingredients, asphalt, water and an emulsifier” (¶ 13, ‘474) in which “[a]sphalt…is sometimes known as “asphalt cement”” (¶ 13, ‘474) and in term “asphalt cement” is defined as “a refined asphalt free from water and coarse material” (see Merriam-Webster Dictionary, 
In regards to appellant’s argument that concrete cannot meet the limitation of stretching and returning to its original shape without damage; the Office does not find this interpretation convincing because (1) ‘474 is not directed towards “concrete” but instead ‘474 discloses an elastomeric roof coating (see Decision on Appeal 2020-002063, ¶ 3, pg 4) and the combination discloses an elastomeric acrylic roof coating and thus the composition of the combination is an “elastic substance” (see Merriam-Webster, https://www.merriam-webster.com/dictionary/elastomer) which in turn is “able to return to an original shape or size after being stretched (see Merriam-Webster, adjective (1 of 2), https://www.merriam-webster.com/dictionary/elastic). 

In regards to appellant’s argument the substitution of the styrenated acrylic latex of ‘250 for the elastomeric polymer of ‘474 is based on the fact that styrenated acrylic latex exists; appellant is advised that ‘250 is directed towards asphalt-emulsion roof coatings (title) and teaches that styrene acrylic latex is an art recognized elastomeric polymer additive for said coatings (¶ 34) and thus the reason for substitution of the styrene-acrylic latex of ‘250 for the elastomer of ’474 is that the elastomer is an art recognized elastomer and it is prima facie obvious to substitute art recognized alternatives for the same purpose (see MPEP 2143(I)(B)) and thus the fact that it is known is not the only reason for substitution but instead that it is an art recognized elastomer suitable for use in the same field.
In regards to appellant’s argument that ‘474 teaches away from the vapor permeable asphalt emulsion taught by ‘250; the Office does not find this argument convincing because ‘474 teaches using elastomeric polymers and ‘250 teaches a known elastomeric polymer for use in the field.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). And in the instant case, ‘474 teaches adding an elastomeric polymer and ‘250 teaches a known elastomeric polymer for use in the field.
In regards to appellant’s argument that ‘474 fails to disclose applying a second coating atop the first coating, wherein the second coating is an acrylic roof coating, wherein said coating is an elastomeric coating; the Office does not find this argument convincing because as put forth in the Final Action mailed on 2/5/2021, the combination of ‘474 and ‘250 teach this concept because ‘474 teaches applying a second asphalt emulsion because it teaches applying a layer of the asphalt emulsion followed by rolling a fiber mat scrim into the emulsion and then two additional scrim/asphalt plies were applied in the same way – i.e. ‘474 teaches applying the asphalt emulsion 3 times and then it is apparent that a second coating of the same emulsion is applied on top of the first coating (see ¶s 34-35 & 37) and therefore when considered in combination with ‘250 it is apparent that the combination teaches applying a second coating atop the first coating, wherein the second coating is an elastomeric acrylic roof coating. The Examiner notes that the limitation does not require direct contact of the two coatings but instead the second is atop the first. Appellant is advised that ‘474 teaches that asphalt i.e. multiple layers of the emulsion asphalt coating (¶s 8 & 9, ‘474).
Group II: Claim 2
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to appellant’s arguments that the modification of ‘474 with ‘563 & ‘850 because ‘474 disposes a concrete and ‘563 is directed towards a “white coating”; the Office does not find this argument convincing because ‘474 is not directed towards disposing a concrete as discussed above, the coating of ‘474 is an elastomeric asphaltic roof coating and the combination of ‘474 and ‘250 teaches an elastomeric acrylic asphaltic roof coating and ‘563 is also directed towards roof coatings (title) and both ‘474, ‘563, & ‘850 are concerned with weather resistance in which ‘563 teaches that the 
In regards to appellant’s arguments that the coating of ‘474 contains trace amounts of elastomer; the Office does not find this argument convincing because ‘474 teaches using ~ 24 wt% of elastomeric polymer in the set coating (see pgs 4-5, Examiner’s Answer 11/19/2019 and Decision on Appeal 2020-002063, ¶ 1, pg 5) which is significantly more than a trace amount.
In regards to appellant’s argument that ‘474 is not concerned with color and thus there would be no motivation to modify the color; the Office does not find this argument convincing because as discussed above, ‘563 provides motivation for making a roof coating white because it reflect a high fraction of solar radiation and thereby reduce building energy costs by maintaining a cool roof and in combination with ‘850 which teaches how to render an asphalt emulsion roof coating white there is sufficient teaching, suggestion, and motivation in the prior art for one of ordinary skill in the art to modify ‘474 to produce a white coating as claimed.

Group III: Claim 7
The Office notes that no additional arguments have been presented for this section.
Group IV: Claim 4
In regards to appellant’s argument that ‘474 does not teach further applying a quick-set formula after step c); as discussed above, ‘474 teaches applying multiple coatings of the elastomeric acrylic roof coating and further teaches that “the emulsion breaker can be applied to the previously applied asphalt emulsion” (see last sentence of ¶ 25, ‘474) and in combination with the teachings of ¶ 37 which teaches applying the emulsion breaker to each scrim (i.e. prior to application of the asphalt emulsion) and the multiple layers applied ‘474 teaches applying the emulsion breaker to each previously applied asphalt coating by teaching the alternative (¶s 24-25, 34-35, & 37; ‘474) and thus teaches the claimed limitation.
Group V: Claim 5
In regards to appellant’s argument that the coating of ‘474 has been substituted with the coating of ‘250; appellant is advised that the elastomeric compound of ‘250 was 
In regards to appellant’s argument that ’474 does not teach a liquid applied seamless membrane; the Office does not find this argument convincing because the coating of ‘474 is an aqueous asphalt emulsion coating (i.e. liquid; abstract) and produces a waterproof coating (i.e. if the coating is impermeable to water it is inherently seamless; abstract).
In regards to appellant’s argument that ‘474 teaches that the composition can comprise fillers such as crushed stone and gravel and therefore is not a liquid applied seamless membrane; the Office notes that this is a conclusory statement without a statement as to why the coating is not a liquid applied seamless membrane given that ‘474 teaches that the coating is applied as an aqueous emulsion to waterproof a substrate and thus inherently is liquid applied (aqueous emulsion) and is a seamless membrane (the substrate is waterproofed).
In regards to appellant’s argument that the coating of ‘474 is an asphalt concrete and cannot be considered a liquid applied seamless membrane; as discussed above, the coating of ‘474 is not a “concrete” and as discussed above, it is apparent that it is applied as a liquid and produces a seamless membrane.
In regards to appellant’s position that the Examiner has equated the acrylic finishing layer and the asphalt emulsion coating; the Office does not find this argument convincing because as discussed above, the asphalt emulsion of ‘474 as modified by ‘250 has been mapped to each layer of acrylic elastomer roof coating of the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James M Mellott/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712      

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.